Title: Benjamin Waterhouse to Thomas Jefferson, 20 February 1818
From: Waterhouse, Benjamin
To: Jefferson, Thomas


                    
                        
                            Sir,
                            Cambridge
20th February 1818.
                        
                        A man occupying so large a space in the world’s estimation as Mr Jefferson, must expect to have his retirement, now & then, broken in upon by the humble & the ignorant, seeking knowledge.
                        I have just finished reading Mr Wirt’s “sketch of the life and character of Patrick Henry,” and having some doubts relative to an important fact, I cannot resist the inclination of writing to you on the subject. In p. 47 he makes Mr Jefferson say, that “Mr Henry certainly gave the first impulse to the ball of revolution.” If this idea be correct, we in New England have been brought up in error. In another place Mr Wirt fixes the precise time of the commencement of our controversy with England to the spring of 1764—to the attempt to force upon us the stamp act. Now I have all along been taught to believe, that the controversy & resistance to the designs of Britain commenced in the begining of the year one thousand seven hundred & sixty one; full three years before the stamp act was ever mentioned among us. I should not, perhaps, have hinted my doubts on this head, did I not feel that it might be a matter of some importance to my character for accuracy; hereafter; for should my life be spared, & my health continued, I may possibly give to the public a sketch of the life, character & deeds of Samuel Adams including in it that of James Otis.
                        Mr Wirt says, farthermore, in p. 436—“That the revolution began in the upper circles of society; for that it turned on principles too remote and abstruse for vulgar apprehension & consideration.” That cannot be said of Boston & Massachusetts, & Rhode Island, without some qualification. The ingenious author goes on & says “Patrick Henry unquestionably gave the impulse to that circle itself & changed the silent lake he alone, by his single power, moved the mighty mass of stagnant waters, and changed the silent lake into a roaring torrent.”—This may be accurate as it regardeth Virginia.
                        
                        What if that learned & brilliant writer should read, from a manuscript, now laying before me, the following passage?—
                        
                        
                        1759. “In the year seventeen hundred fifty nine, when the British ministry received the dispatches of General Armherst Amherst, announcing his capture of Montreal, & the conquest of all Canada, and the consequent annihilation of the French government and power in Nort America, they immediately conceived the design, and took the resolution of conquoring also these their colonies, and of subjecting them to the unlimitted authority of their Parliament. With this intention they sent orders to Charles Paxton, collector of the Customs in Boston to apply to the civil authority for “writs of assistance,” to enable the custom-(house) officers to command all sheriffs, & constables to attend & aid them in breaking open houses, stores, shops, cellars, ships, bales, trunks, casks & packages, to search for goods & wares, which had been imported against the prohibitions, or without paying the taxes imposed by “the acts of trade”; which were certain acts of Parliament that had been procured by a combination of selfish intrigues between North American Governors of Provinces and West Indian Planters.”
                        “Paxton, the collector, consulting, no doubt, with Govr Bernard, Thomas Hutchinson, & all the principal crown-officers, thought it not prudent to begin in Boston. He therefore instructed his Deputy, who was stationed in Salem, to apply, by petition, to the supreme judicial court, then in session in Boston; which was in Novr 1760. Stephen Sewall was, at that time, Chief-justice. Judge Sewall was a friend to of liberty, civil & religious. He had doubts of the legality of the writ, and of the authority of the court to grant it; and not one of his brother judges uttered a word in favour of it. But as it was an application on the part of the then venerated crown, it could not be slighted; it must be heard and determined.”
                        “After consultation, the court ordered this important question to be argued in Boston at the next February term.”
                        “In the mean time, the friend of civil & religious liberty Judge Sewall died; and the Lieutenant Governor Thomas Hutchinson was appointed Chief-Justice in his stead. Every thinking & observing man well knew, that this appointment was for the direct purpose of managing the great question of writs of assistance.”
                        “An alarm was now spread far & wide. The sons of Liberty, (by which term the first strenuous opponents of Britain were designated in the colonies of Massachusetts & of Rhode Island) turned their eyes on that great lawyer James Otis; a man preeminent for learning, courage & eloquence. As the merchants of Salem were the first threatened with writs of assistance, they combined, and offered Mr Otis a very large fee to defend them against this terribly menacing monster. Mr Otis engaged in the cause with alacrity,  although far from being rich, he would receive no fee. Patriotism & not money enlisted him in this great cause of his country.”
                        “The associated merchants engaged also Oxinbridge Thacher, who argued the cause with his characteristic sobriety, ingenuity, and placid fluency. But not so James Otis, who blazed forth a consuming fire, prostrating all before him.”
                        
                        1761. “Be it therefore ever remembered that in February seventeen hundred & sixty one, was argued in Boston, in the Old-Statehouse, then called the Town-house, the great question, on which hung the fate of nations. No question argued by Demosthenes, or Cicero ever had such extensive effects on this globe. I give Giving the reigns to imagination, & rapt into future times my feeble faculties are confounded by the grandeur of the scene, & sink into undiscerning amazement!”
                        “Five judges on the bench, with the celebrated Thomas Hutchinson at their head, as chief justice, in the imposing costume of that day, of scarlet robes, wi large wigs & bands; the walls of the chamber decorated with full length paintings of King Charles the 2d and King James the 2d. The learned, eloquent, prudent, & witty Mr Pratt had been solicited by Mr Paxton to  engage in his cause, but he possessed too much sagacity to comply. All the bar were present; and among them John Adams, then 25 years of age. Then and there did James Otis, with a promptitude of classical allusions, a depth of research, a profusion of legal  authorities, a prophetic glance of his eye to futurity, and a torrent of overbearing eloquence carry all before him. In a speech of two hours he confounded his opponents, and closed in triumph, when every man of a crowded & enraptured audience seemed ready to take up arms against writs of assistance. On that ever memorable day was begotten the “Non sine Diis Animosus Infans,” who issued into light the 4th of July 1776.”
                        “At this period George Washington dwelt on the banks of the Patomack, and was   years old; Thomas Jefferson was a youth of fifteen; and Patrick Henry, the Demosthenes of Virginia, had not then raised yet raised his powerful voice against the insidious encroachments of Britain”—
                        “It was the wonderful powers of James Otis’s oratory that electrified Samuel Adams; who electrified & enlightened John Hancock, when they, in combination with the worthies already mentioned, enlightened France, & the rest of the world.”
                        
                        
                        I suspect  if Mr Wirt Should read this extract, he would suspect that he would perceive that he had not gone quite far enough back in search of “the first impulse” to the revolutionary ball. He would discern that the Stamp-act was not the first, but the second effort of England to subjugate these colonies; that the first effort was in 1760, when the powerful Hutchinson, who was no  lawyer, was placed by the king at the head of the Supreme judicature of Massachusetts, on purpose to sanctify the most odious chain ever forged to fetter the hands & feet of America; one end of which chain was to be held by a supreme,  sovreign, unlimited, uncontroulable Legislative aw authority at three thousand mill miles distance.
                        I consider James Otis, the first, & great champion of the American people against the encroachments of Britain. The living source whence I derive my clearest information is the venerable Adams who in his old age shines in the full brightness of his faculties. His memory is wonderful, his cheerfulness remarkable, & his mor moderation and mildness surprizing. He said to an intimate friend three years ago—“my ardent spirit, the cause often of unhappiness to me, & those about me, is evaporated,.” To which remark his friend added—“and left the good old spirit stronger & smoother.” He remembers names, dates, & persons, and circumstances with surprizing precision: with all this there is a good humour & facetiousness about him, which makes his company very agreeable to young people of both sexes. He is venerated visited, consulted & followed, as were some of the antient Philosophers in Greece. The great difficulty with him is writing, from the “tremblation” as he calls it, of his hand; and yet I generally have a letter from him once a week, sometimes more; for since the death of Dr Rush, the current of friendship towards me has swelled to double its former size,. His letters are so many records of the past, & passing times, valuable to futurity. There is a characteristical passage in a letter to me, dated 9th of December which I cannot resist transcribing. It relates to President Monroe’s message at the opening of the present session of Congress, and is as follows
                        “The President’s message, a tableau vivant, gave me a momentary feeling like that of Theophrastus—‘Sapiens Viz Greciæ Theophrastus, cum, expletis centum et septem annis, se mori cerneret, dixisse fertur, se dolere quod tunc egrederetur e vitâ quando sapere cœpisset!’”   He who is destined to write the life of John Adams, & of James Monroe should possess this anecdote, so honorable to the magnanimity of the sage of Quincy, & of our beloved Chief magistrate.
                        When I wrote to him respecting the passage in Mr Wirts life of Henry he answered in his pleasant way thus—“As Mr Jefferson has made the revolution a game of billiards, I will make it a game of shuttlecock. Henry might give the first impulse to the ball in Virginia, but Otis’ battledore had struck the Shuttlecock up in air in Massachusetts; and continued to keep it up for several years before Henry’s ball was touched. Jefferson was but a youth at college of 15, or 16 at most; and too intent on his classicks & sciences to know, think, or care about any thing in Boston. When Otis first fulminated against British usurpation, I was but twenty five years & three months old. Mr Jefferson is at least nine, or ten years younger than me; & consequently could not be more than 15, or 16; and he probably knew more of the eclipses of Jupiter’s satellites than he did of what was passing in Boston.”—
                        I write these things not from an idle curiosity, but with a sober view, & ardent desire of ascertaining the exact period of the gestation of the American “Animosus Infans.”
                        General Lincoln’s son married the only child of James Otis; and She told Mr Adams that her father, in one of his proxysms paroxysms of misery, burnt all his papers; and that she had not even his own name written by his own hand. Those of my own standing in life remember Otis only in his crazy state. I doubt if his nephew H. G. Otis of the Senate, knows more of his uncle’s history than Mr Wirt does. Our Junto are not in the habit of recalling the deeds of our revolutionary heroes.
                        Should the public ever see  the Sketch of the life & deeds of Samuel Adams, already hinted at, they may discover that the writer of it was not envelloped & led astray by “the Washington Superstition”. That great & good man will have his due; and much our country & mankind owe him; but he will not be called “the Father of his country”—“the founder of our Republic”—“the sainted “W.—”.
                        Mr Wirt may have  the honor of corresponding with you. I know nothing of him but from his book, which is a credit to American literature; and from his general character, as a brilliant man. I have no objection however to his knowing what I have here written, which has not been in the spirit of a faultfinder; but of a man anxious to discover facts for the best of purposes.
                        
                            Excuse this tedious epistle, and believe me to be with a high degree of respect your humble friend
                            Benjamin Waterhouse
                        
                    
                    
                        P.S. It appears, by the enclosed scrap from one of our Boston newspapers that although we greatly respect, yet there are some who do not blindly worship Saint George.
                    
                